 

Exhibit 10.1

MICROSOFT VENDOR SERVICES AGREEMENT

 

PARTY #1    “Microsoft”

Business Name:

  

Microsoft Corporation

Street Address:

  

One Microsoft Way

City, State, Zip Code:

  

Redmond, WA 98052-6399

Microsoft Business Contact:

  

Name:_****                                                             

Email:_****                                                  

 

PARTY #2    “Vendor”

MS Vendor Number

  

****

Business Name:

  

Rainmaker Systems, Inc.

Street Address:

  

1908 Kramer Lane, Suite B-300

City, State, Zip Code:

  

Austin, TX

Vendor Business Contact:

  

Name:****                                                                  

Email:****                                                     

 

Agreement Effective Date (“Effective Date”):    02/26/2010 Term of Agreement 
(“Term”):    From Effective Date until terminated under Section 11 (Term of
Agreement).

List of Exhibits/Addenda:

   Addendum – For the Provision of Contact Center Service; Exhibit A – Statement
of Work; Exhibit B – Non-Disclosure Agreement; Exhibit C – Business Continuity
Management (BCM) Framework; Exhibit D – Additional Vendor Obligations

 

At all times during the Term, Vendor shall select one employee with authority to
make binding decisions for Vendor with respect to the Agreement and any SOW.

This Agreement contains the entire agreement between the parties with respect to
the subject matter hereof and supersedes all oral understandings,
representations, prior discussions, preliminary agreements, and the default
terms of any Microsoft purchase order issued for Work. The terms of the
Agreement shall apply to all Work Orders and Statements of Work between the
parties. Any representations, warranties, promises or conditions not expressly
contained herein or in a written work order or statement of work signed by both
parties, shall not be binding upon the parties. This Agreement does not
constitute an offer by Microsoft and it shall not be effective until signed by
both parties.

 

Vendor

Signature:

 

Print Name:

Print Title:

Date:

 

Microsoft

Signature:

 

Print Name:

Print Title:

Date:

 

Page 1

**** = Certain information has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.



--------------------------------------------------------------------------------

 

CONTACT AND NOTICES INFORMATION

Address for Notices. The parties must send legal notices, including notices
relating to a breach or termination of this Agreement or a waiver of any right
or obligation in this Agreement, to the address indicated in the Legal Notice
Contact Information table below. Each party must notify the other in writing of
any changes to the Legal Notice Contact Information. The parties must send any
other communication required by this Agreement to the applicable business
contact indicated in the Business Contact Information table below.

Legal Notice Contact Information

 

Microsoft    Vendor    

Contact/Title:****

Address: One Microsoft Way, Redmond, WA 98052

Phone Number:****

Fax Number:****

Email Address:****

 

  

Contact/Title:****

Address: 900 E Hamilton Ave Ste 400

Phone Number:

Fax Number ****

Email Address: ****

 

   

With Copy To:

 

Contact/Title: Legal & Corporate Affairs

Address: One Microsoft Way, Redmond, WA 98052

Fax Number:*****

 

  

With Copy To:

 

Contact/Title: ****

Address: 900 E Hamilton Ave Ste 400

Fax Number: ****

 

Notices must be in writing. Notices shall be deemed given on the day deposited
in the United States mail (postage prepaid, certified or registered, return
receipt requested) or sent by recognized national or international air express
courier with charges prepaid.

 

    

 

Page 2

    

**** = Certain information has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.



--------------------------------------------------------------------------------

 

GENERAL TERMS AND CONDITIONS

 

1) VENDOR OBLIGATIONS.

(a) Vendor Performance of Work. Vendor agrees to provide services described in a
Statement of Work (such services hereinafter referred to as “Work”) under the
terms and conditions of, and in conformance with, this Agreement and any
applicable Statements of Work (“SOW”). The precise scope of the Work, including
specifications and time requirements, will be specified in applicable SOW(s).
Microsoft and Vendor, or any of their respective Affiliates, can enter into
SOWs, provided that Vendor’s Affiliates may not enter into a SOW without
Microsoft’s prior authorization. An “Affiliate” is any legal entity that owns,
is owned by, or is under common ownership with Vendor or Microsoft. Ownership
means more than 50% ownership. Vendor is not obligated to provide any Work and
Microsoft is not obligated to pay for any Work until a SOW has been fully
executed by both parties. This Agreement does not obligate either party or its
Affiliates to enter into any SOW(s).

(b) Revisions to Work. Microsoft reserves the right, from time to time during
the term of this Agreement, to expand, supplement, modify or reduce the scope of
the Work under any SOW (a “Change”) upon written notice to Vendor and execution
by both parties of documentation specifying such Change. In the event Microsoft
requests a Change, the Parties will use reasonable efforts to agree in writing
on necessary adjustments (if any) to the other terms of the applicable SOW
necessary to accommodate the requested Change. Vendor agrees that it will
cooperate in good faith with Microsoft in performing the Work as reasonably
required by Microsoft, including any Changes requested by Microsoft.
Notwithstanding the foregoing, Vendor shall not be obligated to work on a Change
that results in a net expansion of the Work until the Parties have agreed in
writing on such Change.

(c) Reports. Vendor shall comply with all applicable time requirements in
providing Microsoft with the reports specified in an applicable SOW (each a
“Report”), and all other information, as mutually agreed by both parties, as
requested by Microsoft from time to time with respect to all Work.

(d) Performance Reviews. Upon Microsoft’s request or as specified in an
applicable SOW, Vendor will meet with Microsoft to review Vendor’s performance
and any issues related to Vendor’s compliance with the performance standards
described in an applicable SOW.

(e) Use of Microsoft Facilities and/or Equipment.

(i) Microsoft Equipment. Vendor agrees that it shall not use any Microsoft
facilities and/or equipment (including any equipment owned, leased or rented by
Vendor for performing its obligations under this Agreement) to perform services
for any person or entity other than Microsoft without Microsoft’s prior written
consent. In the event Microsoft provides Vendor with equipment for use in
performing the Work, Vendor agrees to assume the risk of loss for all such
equipment while in its care, custody or control. Vendor shall take all
reasonable precautions to protect the equipment against loss, damage, theft or
disappearance while in its care, custody or control. In addition, Vendor shall
take no actions which affect Microsoft’s title or interest in such equipment.

(ii) Security and Compatibility. Vendor shall comply with all Microsoft physical
and information security rules and requirements as may be modified from time to
time at Microsoft’s sole discretion. Vendor shall ensure that its systems remain
compatible with Microsoft’s systems as necessary to perform its obligations
under this Agreement at Vendor’s sole expense.

(f) Vendor Agreement to Remove or Replace Employees Working on the Microsoft
Account. Vendor agrees to promptly remove or replace any Vendor employee or
Subcontractor (as defined in Section 3, Subcontracting of Work) at Microsoft’s
request for any reasonable business reason.

 

    

 

Page 3

    

**** = Certain information has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.



--------------------------------------------------------------------------------

 

(g) Financial Information. Within ten (10) calendar days after Vendor learns
that it has become or will become insolvent, Vendor shall submit financial
statements to Microsoft in sufficient detail to allow Microsoft to determine
whether Vendor shall be capable of continuing to perform its obligations
hereunder.

 

2) FEES AND PAYMENT TERMS.

(a) Rates. Microsoft agrees to pay Vendor for the Work in accordance with the
fee schedule as specifically stated in applicable SOW(s) (“Fees”). ****

(b) Payment Terms. Upon receipt of a correct and undisputed invoice, Microsoft
shall, at its option, pay the invoice net **** on the invoiced amount or net
****. Invoices submitted more than **** after completion of the related work
shall be paid at Microsoft’s sole discretion.

(c) MS Invoice. Vendor shall invoice Microsoft for all amounts due under this
Agreement via the MS Invoice online tool, or other agreed upon tool or process,
in accordance with the then-current requirements set forth at
http://invoice.microsoft.com. Invoices shall not bear an invoice date earlier
than the date on which Vendor shall be entitled to be paid under the applicable
SOW, or if not specified in the applicable SOW, ****.

(d) Payment Method. Payments by Microsoft shall be made according to Microsoft’s
then-current payment policies, which may include payment via ACH electronic
payment to Vendor’s financial institution pursuant to instructions supplied to
Microsoft by Vendor in Microsoft’s ACH Electronic Payment form. In addition,
****.

(e) Disputed Amounts. Microsoft may dispute any payable amount by notice to
Vendor in writing within **** days of the date on Vendor’s invoice, specifying
the reason for the dispute and the charges disputed (“Disputed Amounts”).
Payment of an invoice without asserting a dispute is not a waiver of any claim
or right. Failure by Microsoft to dispute any invoiced amount within the periods
set forth above shall not be deemed a waiver of any claims that were unknown to
Microsoft at the time.

 

3) SUBCONTRACTING OF WORK.

Vendor may subcontract all or any portion of the Work to a third party
(“Subcontractor”) upon notice to Microsoft, except that Microsoft hereby
consents to subcontracting with any entity that is a participant in good
standing in the MSVP. With respect to use of a Subcontractor, Vendor shall
comply with Exhibit D and the following conditions:

(a) Vendor guarantees Subcontractor’s fulfillment of applicable Vendor
obligations.

(b) Vendor indemnifies Microsoft for all damages and costs of any kind, to the
extent set forth in Section 7 (General Indemnification), incurred by Microsoft
**** and caused by Subcontractor’s acts or omissions.

(c) Vendor makes all payments to Subcontractor. Vendor shall indemnify Microsoft
for all damages and costs of any kind, without limitation, incurred by Microsoft
and caused by Vendor’s failure to pay a Subcontractor.

(d) Vendor shall not change Work Fees set forth in a SOW because of Vendor’s use
of a Subcontractor.

(e) Use commercially reasonable efforts to ensure that, of the total amount paid
by Vendor to non-Affiliate Subcontractors operating in the United States to
provide Products and/or Services under each SOW, Vendor shall spend at least
***** with **** Businesses and at least **** with **** Businesses.

 

    

 

Page 4

    

**** = Certain information has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.



--------------------------------------------------------------------------------

For purposes of this subsection: “***** Businesses” means businesses which are
at least **** owned by a **** Person or Persons or, in the case of any publicly
owned business, at least **** of the stock of which is owned by a **** Person or
Persons, and whose management and daily business operations are controlled by
one or more of the same **** Person or Persons having ownership interest. “****
Person or Persons” means one or more individuals who is/are USA citizens
residing in the United States and ****. “***** Businesses” means businesses
which are at least **** owned by one or more ***** residing in the United
States, or, in the case of any publicly owned business, at least ***** of the
stock of which is owned by one or more **** residing in the United States, and
whose management and daily business operations are controlled by one or more of
the same **** having ownership interest.

 

4) CONFIDENTIALITY.

(a) General. The terms of the Microsoft Non-Disclosure Agreement attached hereto
as Exhibit B (the “NDA”) shall govern all disclosures of Confidential
Information (as such term is defined in the NDA) between the parties. The
existence of and terms and conditions of this Agreement and any Microsoft
Information shall be considered Confidential Information under the NDA.
Microsoft Information shall mean all information provided by Microsoft to Vendor
in accordance with the terms of this Agreement and any information obtained or
created by Vendor in providing the Work, including, without limitation any
information found in any Report provided by Vendor to Microsoft, any
correspondence between Microsoft and Vendor, including without limitation e-mail
transmissions, and any Microsoft customer lists, and updates, identification
information (including, without limitation, all customer information and
personal information of any variety acquired by Vendor pursuant to this
Agreement or in connection with the performance of the Work and regardless of
the source; transactional, sales and activity information; and customer profile
information (all of the foregoing collectively “Customer Information”)).
However, Microsoft will have the right to compile and use statistical analyses
and reports utilizing aggregated data derived from Vendor information and data
and other sources, for Microsoft’s internal business purposes.

(b) Privacy and Data Protection. For the purposes of this Section, “Personal
Information” means any information provided by Microsoft or collected by Vendor
in connection with this Agreement (i) that identifies or can be used to
identify, contact, or locate the person to whom such information pertains, or
(ii) from which identification or contact information of an individual person
can be derived. Personal Information includes, but is not limited to: name,
address, phone number, fax number, email address, social security number or
other government-issued identifier, and credit card information. Additionally,
to the extent any other information (such as, but not necessarily limited to, a
personal profile, unique identifier, biometric information, and/or IP address)
is associated or combined with Personal Information, then such information also
will be considered Personal Information.

Any Personal Information collected or accessed by Vendor in the performance of
the Work in accordance with this Agreement shall be limited to that which is
strictly necessary to perform such Work or to fulfill any legal requirements. If
the Work involves the collection of Personal Information directly from
individuals, such as through a webpage, Vendor will provide a clear and
conspicuous notice regarding the uses of the Personal Information. Such notice
will comply with all relevant guidelines contained at
http://members.microsoft.com/vendorguide or as otherwise provided by Microsoft.

Vendor shall use such Personal Information only as necessary to perform the Work
in accordance with this Agreement and not for any other purpose whatsoever.
Vendor shall maintain such Personal Information in strict confidence in
accordance with the provisions of Section 4(a) hereof. Vendor will not share any
Personal Information that is collected or possessed by Vendor with any third
parties for any reason except as necessary to carry out the Work, and only under
terms and conditions of Section 3 (Subcontracting of Work). If Vendor is served
with a court order compelling disclosure of any Personal Information or with
notice of proceedings for such an order, Vendor will oppose the order, will
notify Microsoft of such order or notice, and will provide Microsoft the
opportunity to intervene before Vendor files any response to the order.

 

    

 

Page 5

    

**** = Certain information has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.



--------------------------------------------------------------------------------

 

Vendor will take reasonable steps to protect Personal Information in Vendor’s
possession from unauthorized use, access, disclosure, alteration or destruction.
Security measures shall include access controls, encryption or other means,
where appropriate. Vendor must immediately notify Microsoft of any
known security breach that may result in the unauthorized use, access,
disclosure, alteration or destruction of Personal Information. Vendor agrees to
conduct an audit on at least an annual basis to evaluate the security of
Personal Information in Vendor’s possession and to verify that the terms of this
Agreement with respect to Personal Information are being followed. The results
of such audit shall be made available to Microsoft upon request.

Upon request from Microsoft, Vendor shall provide Microsoft with any or all
Personal Information in Vendor’s possession. Upon termination or expiration of
this Agreement, Vendor shall within ten (10) calendar days thereafter, at
Microsoft’s sole discretion either (i) provide Microsoft with all documents and
materials (including any and all copies) containing Personal Information,
together with all other materials and property of Microsoft, which are in its
possession or under its control or (ii) destroy all such specified documents and
materials (including any and all copies in any and all formats) and provide
Microsoft with a certificate of destruction signed by an officer of Vendor.

(c) Credit Card Information Compliance. Vendor, its affiliates and their
respective subcontractors, as applicable, shall at all times comply, at its own
cost, with the PCI Data Security Standards (PCI DSS) requirements for any work
involving cardholder data as prescribed by the PCI Security Standards Council as
the same may be amended from time to time.

Copies of current PCI DSS documentation are available on the PCI Security
Standards Council website at: https://www.pcisecuritystandards.org/

 

5) OWNERSHIP AND LICENSE.

(a) Commissioned work. The Work has been specially ordered and commissioned by
Microsoft, and Vendor agrees that the Work is a “work made for hire” for
copyright purposes, all copyrights and any other intellectual property rights in
the Work shall be owned by Microsoft. As such, Vendor will promptly disclose to
Microsoft, in writing, any and all inventions, works of authorship,
improvements, developments, or discoveries conceived, authored, made or reduced
to practice by Vendor or its Affiliate, either solely or in collaboration with
others, including personnel of Vendor and its Affiliates (if any), in the course
of and in connection with performing under a SOW, or otherwise based upon
confidential information of Microsoft or Microsoft Customers

(b) Assignment. Vendor hereby irrevocably assigns without reservation to
Microsoft and its successors all rights, title and interest (now known or
hereafter created or recognized) in and to the Work, including, without
limitation, the following:

(i) any copyrights, moral rights or any other proprietary rights (whether or not
registerable and including any application for the registration of any such
rights) that Vendor may possess or acquire in the Work throughout the world, and
any renewals or extensions of such rights, regardless of whether or not legal
protection for the Work is sought;

(ii) all rights in and to any inventions, ideas, designs, concepts, techniques,
discoveries, or improvements, whether or not patentable, embodied in the Work or
developed in the course of Vendor’s creation of the Work, including but not
limited to all trade secrets, utility and design patent rights and equivalent
rights in and to such inventions and designs throughout the world, and any
renewals or extensions of such rights, regardless of whether or not legal
protection for the Work is sought; and

(iii) any documents, magnetically or optically encoded media, or other materials
created by Vendor under a SOW.

 

    

 

Page 6

    

**** = Certain information has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.



--------------------------------------------------------------------------------

 

To the extent moral rights in the Work cannot be assigned, Vendor agrees to
assert moral rights or procure the assertion (as the case may be) of such rights
by the authors of the Work at Microsoft’s sole direction and discretion. Vendor
waives any moral rights of Vendor in and to the Work and agrees to use
reasonable efforts to obtain from each person that contributes to the Work an
irrevocable, perpetual and worldwide waiver in writing stated to be in favor of
Microsoft and its successors, assigns and licensees of all present and future
moral rights he/she may have in or to the Work. The waiver referred to in the
preceding sentence shall be in a form acceptable to Microsoft and shall be
delivered by Vendor to Microsoft upon request.

Vendor grants (except with respect to third party materials) a non-exclusive,
perpetual (without regard to any termination), irrevocable, worldwide, fully
paid-up, assignable and transferable license under any current and future
patents owned or licensable by Vendor, including any renewals or extensions
thereof, to the extent necessary for Microsoft or its third party licensees to
make, use, modify, license, sell, sublicense, distribute, or market the Work, or
otherwise realize the benefits contemplated hereunder, including the right to
further sublicense such rights to third parties.

(c) Pre-Existing Materials. Notwithstanding anything to the contrary in this
Agreement, Vendor shall retain full title and ownership rights in and to any
computer program, code, techniques, processes (including utility and design
rights), copyrights, trade secrets, moral rights and any materials developed by
or for Vendor, including any developments and derivative works thereto made
independently of this Agreement or SOW (“Pre-Existing Materials”) which may be
used or provided in the performance of the Work hereunder as set forth in this
Agreement or any SOW. Vendor hereby grants Microsoft a non-exclusive, perpetual,
world-wide, fully paid-up license, under Vendor’s applicable current and future
intellectual property and proprietary rights: ****. All other rights in the
Pre-Existing Materials are reserved by Vendor.

(d) Databases. If Vendor creates and uses a database as part of the Work
(“Database”), Microsoft will own the data entered into that Database. Vendor
will own any Pre-Existing Materials subsisting in the Database.

****

(e) Third Party Materials. Vendor shall not use any third party software or
other materials to perform Work without Microsoft’s prior express written
consent. Vendor shall provide Microsoft with the license terms or other
agreements that govern the use of such Materials to the extent available or
applicable that Vendor wants to use, and shall abide by them when performing
Work.

(f) Open Source License Restrictions. Vendor will ensure that no Deliverables,
and no Vendor IP or other IP licensed to Microsoft are governed, in whole or in
part, by any license requiring, as a condition of use, modification and/or
distribution of software subject to the license, that the software and/or
software combined and/or distributed with the software be:

(i) Disclosed or distributed in source code form;

(ii) Licensed for the purpose of making derivative works; or

(iii) Redistributable at no charge

For the purpose of clarity, nothing in this section prohibits Vendor from using
Open Source licensed materials in connection with providing services or Work
under this Agreement.

(g) Further Assistance. At Microsoft’s expense, Vendor shall execute and deliver
such instruments and take such other action as may be requested by Microsoft to
perfect or protect Microsoft’s rights in the Work and to carry out the
assignments set forth in this Section 5.

(h) License of Microsoft Materials. Except as otherwise provided in an Addendum
to this Agreement or an applicable SOW, during the term of the applicable SOW,
Microsoft grants to Vendor a temporary, limited, non-exclusive license to use,
reproduce and modify its computer programs, code or materials in the form
provided to Vendor during the term of an applicable SOW, provided such use,
reproduction and modification is solely for purposes of performing of the Work.

 

    

 

Page 7

    

**** = Certain information has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.



--------------------------------------------------------------------------------

 

6) WARRANTIES AND REPRESENTATIONS.

 

  (a) By Vendor. Vendor represents and warrants to Microsoft as follows:

(i) Vendor has full right and power to enter into and perform according to the
terms of this Agreement, and that such performance shall not violate any
agreement or other obligation between Vendor and any third party.

(ii) The Work provided, including any portion performed by any Subcontractor,
shall strictly comply with the terms and conditions of this Agreement.

(iii) Vendor shall, while on Microsoft property or while performing the Work,
take all required actions and comply with, and cause its employees,
Subcontractors and agents to comply with, all applicable laws and regulations
applicable to its performance hereunder, including without limitation, the
employment, workman’s compensation, immigration, tax and export control laws of
any jurisdiction in which Work is performed.

(iv) The Work shall not infringe or violate any patent, copyright, trademark,
trade secret or other proprietary right of a third party and shall either be
originally created by Vendor or Vendor shall obtain all necessary rights to the
Work to transfer ownership to Microsoft as required by Section 5 (Ownership and
License).

(v) Vendor represents that any software in its possession, including any
Microsoft software, is properly licensed for use.

(b) By Microsoft. Microsoft hereby represents and warrants to Vendor that it has
the full right to enter into and perform according to the terms of this
Agreement.

 

7) GENERAL INDEMNIFICATION.

(a) Vendor agrees to defend, indemnify and hold Microsoft, and its subsidiaries,
affiliates, directors, officers, employees and agents (“Indemnified Parties”)
harmless from and against all claims, damages, losses, suits, actions, demands,
proceedings, expenses, and liabilities of any kind, (including reasonable
attorneys’ fees incurred and/or those necessary to successfully establish the
right to indemnification) threatened, asserted or filed (collectively, “Claims”)
against any Microsoft Indemnified Party, to the extent that in providing the
Work such Claims arise out of or relate to (i) bodily injury or death to any
person, (ii) loss, disappearance, or damage to property, (iii) any breach or
alleged breach of any warranty or representation made by Vendor in this
Agreement, (iv) the infringement or violation of any patent, copyright,
trademark, trade secret or other proprietary right of a third party and/or
(v) any act or omission to act of Vendor, its Subcontractors, or agents, except
to the comparative extent that such Claims result from the negligent or willful
acts of Microsoft.

(b) If any action is brought against any Microsoft Indemnified Party in which
indemnity is sought from Vendor, Microsoft shall (i) provide Vendor reasonably
prompt notice of any such Claim; (ii) permit Vendor, through counsel mutually
acceptable to Microsoft and Vendor, to answer and defend such Claim; and
(iii) provide Vendor information and reasonable assistance at Vendor’s expense
to help Vendor to defend such Claim.

(c) Microsoft shall have the right to employ separate counsel and participate in
the defense of any Claim at its own expense. Vendor shall reimburse Microsoft
for any payments made or losses suffered based upon the judgment of any court of
competent jurisdiction or pursuant to a bona fide compromise or settlement of
Claims. Vendor shall not settle any Claim on Microsoft’s behalf without first
obtaining Microsoft’s written permission.

 

    

 

Page 8

    

**** = Certain information has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.



--------------------------------------------------------------------------------

 

(d) Should the Work (or any portion thereof) be held to constitute an
infringement, Vendor shall notify Microsoft and immediately, at Vendor’s
expense: (i) procure for Microsoft the right to continue use, sale, and/or
marketing of the Work (or any portion thereof) or (ii) replace or modify the
Work (or any portion thereof) such that it is non-infringing, provided that the
replacement or modification meets the requirements of this Agreement to
Microsoft’s satisfaction. If (i) or (ii) are not possible, in addition to any
damages or expenses reimbursed under this Section, Microsoft shall have the
right to terminate this Agreement and Vendor shall pay to Microsoft all costs
associated with transitioning the Work to a new vendor.

8) LIMITATION OF LIABILITY. TO THE MAXIMUM EXTENT PERMMISSIBLE BY LAW, NEITHER
PARTY SHALL BE LIABLE TO THE OTHER FOR ANY INDIRECT, CONSEQUENTIAL, INCIDENTAL,
PUNITIVE OR SPECIAL DAMAGES (INCLUDING, WITHOUT LIMITATION, LOSS OF PROFITS,
LOSS OF DATA OR LOSS OF USE) INCURRED BY THAT PARTY AS A RESULT OF ANY BREACH OF
THIS AGREEMENT. THESE LIMITATIONS SHALL APPLY REGARDLESS OF THE FORM OF ACTION,
WHETHER UNDER STATUTE, UNDER EQUITY, OR IN CONTRACT OR TORT, INCLUDING
NEGLIGENCE, OR ANY OTHER FORM OF ACTION, EVEN IF ADVISED OF THE POSSIBILITY OF
SUCH DAMAGES.

THIS SECTION SHALL HAVE NO EFFECT UPON, AND SHALL NOT LIMIT LIABILITY FOR ANY
CLAIMS, LOSSES OR DAMAGES FOR BREACH OF SECTIONS 4 (CONFIDENTIALITY), 5
(OWNERSHIP & LICENSE), 6 (WARRANTIES & REPRESENTATIONS), 7 (GENERAL
INDEMNIFICATION), AND 13 (PUBLICITY & MICROSOFT TRADEMARKS).

9) INSURANCE. Vendor shall comply with the additional terms regarding insurance
for Work as set forth in the Exhibit D: Additional Vendor Obligations, Article
2: Insurance Requirements.

10) TAXES. Microsoft is not liable for any taxes that Vendor is legally
obligated to pay and which are incurred or arise in connection with the sale of
Products and Services. All taxes (including but not limited to net income or
gross receipts taxes, franchise taxes, and property taxes) shall be Vendor’s
financial responsibility. Microsoft shall pay Vendor any sales or use taxes owed
by Microsoft solely as a result of entering into this Agreement or a subsequent
SOW and which are required to be collected from Microsoft by Vendor under
applicable law. Microsoft may provide Vendor with a valid exemption certificate,
and Vendor shall not collect taxes covered by the certificate. Vendor shall
indemnify, defend and hold Microsoft harmless from any taxes (including sales or
use taxes paid by Microsoft) or claims, causes of action, costs (including
without limitation, reasonable attorneys’ fees) and any other liabilities of any
nature whatsoever related to taxes. If taxes are required to be withheld on any
amount to be paid by Microsoft to Vendor, Microsoft will deduct them from the
amount owed and pay them to the appropriate taxing authority. At Vendor’s
written request and expense, Microsoft will use reasonable efforts to assist
Vendor in obtaining tax certificates or other documentation evidencing such
payment, but the responsibility for documentation remains with Vendor. For
services delivered outside the United Sates, Microsoft shall specify tax rates
for Microsoft products and/or services sold by Vendor acting on Microsoft’s
behalf in connection with Vendor providing services in each applicable country
outside the United States. Vendor will collect tax on behalf of Microsoft, at
Microsoft’s written request, and remit collected tax to Microsoft. Microsoft is
responsible for remitting the tax to the appropriate taxing authorities. This
Section shall govern the treatment of all taxes arising in connection with this
Agreement notwithstanding any other section of this Agreement.

 

    

 

Page 9

    

**** = Certain information has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.



--------------------------------------------------------------------------------

 

11) TERM OF AGREEMENT; DEFAULT.

(a) Duration. Subject to Section 11(b) hereof, the period of time during which
this Agreement shall be in effect (“Term”) commences on the Effective Date and
shall continue for a period of three (3) years thereafter.

(b) Early Termination and Default. The Term is subject to early termination of
the Agreement in accordance with the following:

(i) Either Party shall have the right to terminate this Agreement immediately
upon a Default under Section 11(b)(ii)(A). Vendor may terminate this Agreement
upon a Default under Section 11(b)(ii)(B), if the default has not been cured
within five (5) business days after the non-defaulting Party provides notice to
the defaulting Party describing the Default(s) in reasonable detail. Either
Party may terminate this Agreement or any SOW upon a Default by either Party in
accordance with Section 11(b)(ii)(C).

(ii) Each of the following is a Default:

(A) Vendor’s or Microsoft’s failure to comply with a provision of Sections 4(a),
4(b) or 15(e);

(B) Microsoft’s failure to pay the Fees (excluding Disputed Amounts) as required
under Section 2 (Fees and Payment Terms) of this Agreement; and

(C) The failure of either Party to perform any of the Party’s obligations
contained in this Agreement, which failure has not been cured within thirty
(30) calendar days after the non-defaulting Party provides notice to the
defaulting Party describing the Default(s) in reasonable detail. This right of
cure shall not apply to Defaults described in Sections 11(b)(ii)(A) or
(B) above.

(iii) Microsoft may elect to terminate this Agreement during the Term without
cause or without the occurrence of a Default, which termination shall be
effective **** days after such notice. *****

(c) Effect of Termination and Survival. Notwithstanding expiration or
termination of this Agreement, Microsoft shall pay to Vendor all Fees earned
prior to expiration or termination ****. In addition, within **** days from the
date of expiration or termination, each Vendor shall:

(i) return all data derived from Work performed under this Agreement, to
Microsoft; and

(ii) at Microsoft’s sole discretion either (x) provide Microsoft with all
documents and materials (including any and all copies) containing Customer
Information, together with all other materials and property of Microsoft, which
are in its possession or under its control or (y) destroy all such specified
documents and materials (including any and all copies in any and all formats)
and provide Microsoft with a certificate of destruction signed by an officer of
Vendor; and

(iii) at Microsoft’s sole discretion either (x) return any Microsoft
Confidential Information or property or (y) destroy all such specified documents
and materials (including any and all copies in any and all formats) and provide
Microsoft with a certificate of destruction signed by an officer of Vendor.

The terms and conditions of Sections 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13 and
15(b) will survive any termination or expiration of this Agreement.

(d) Transition of Work. In the event of termination, Vendor will make its staff
available to assist with the transition of the Work to the successor vendor.
Vendor will be compensated based on

 

    

 

Page 10

    

**** = Certain information has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.



--------------------------------------------------------------------------------

mutually agreeable rates for these transition services not to exceed the pricing
described in the applicable SOW for comparable services or, if the transition
services are not comparable to services described in the applicable SOW, as
mutually agreeable by the parties.

 

12) RECORDS AND AUDIT.

(a) During the term of this Agreement and for **** years thereafter, Vendor
agrees to keep all usual and proper records and books of account and all usual
and proper entries relating to its costs and expenses, and quality and
performance reports in providing the Work. Also, during the above referenced
period, Microsoft shall have the right to cause an audit and/or inspection to be
made of the applicable Vendor records and facilities in order to verify
statements issued by Vendor and Vendor’s compliance with the terms of this
Agreement. Any such audit shall be conducted by Microsoft corporate internal
auditors or an independent certified public accountant selected by Microsoft.
Except as specified herein, Microsoft shall be responsible for all costs and
attorney fees related to such audits. Vendor agrees to provide Microsoft’s
designated audit or inspection team access to the relevant Vendor records and
facilities. If an audit reveals that Vendor has overcharged Microsoft by **** or
more of the amounts due for any audited period of time, Vendor agrees, in
addition to recalculating and making immediate payment to Microsoft of all
overpayments, ****, based on the actual and true amounts due and owing, to pay
Microsoft all reasonable costs and expenses incurred by Microsoft in conducting
such audit, including, but not limited to, any amounts paid to any auditor or
attorney.

(b) Licensing. Vendor must keep records relating to the licensing of the
Microsoft software in its possession and use. Microsoft has the right to conduct
an audit of Vendor or any Vendor Affiliate performing services under this
Agreement to verify Vendor or its Affiliate’s licensing of Microsoft software
using an independent accountant from a nationally recognized public accounting
firm, which will be subject to a confidentiality obligation. Any such audit will
take place upon not fewer than **** calendar days’ notice, during normal
business hours and in a manner that does not interfere unreasonably with
Vendor’s operations. As an alternative, Microsoft may require Vendor and/or its
Affiliates(s) performing services under this Agreement to accurately complete a
Microsoft self-audit questionnaire. If verification or self-audit reveals either
Vendor’s or its Affiliates’ unlicensed use of Microsoft software, Vendor and/or
its Affiliate(s) must promptly obtain sufficient licenses for all Microsoft
software usage disclosed. If material unlicensed use is identified (defined as a
license shortage of **** or more), Vendor and/or its Affiliate (as applicable)
must reimburse Microsoft for the reasonable costs incurred in verification and
acquire the necessary additional licenses within **** days. If Microsoft
undertakes such verification and does not find material unlicensed use of its
software, Microsoft will not undertake another verification of Vendor for at
least one year. Microsoft and its auditors will use the information obtained in
compliance verification only to enforce Microsoft’s rights and to determine
whether Vendor and/or any Vendor Affiliate providing services under this
Agreement is in compliance with the terms of the applicable software license
agreement and the terms of this Agreement. By invoking the rights and procedures
described above, Microsoft does not waive its rights to enforce the Agreement
(including any license agreement or statement of work incorporating these terms)
or to protect Microsoft’s intellectual property by any other means permitted by
law.

(c) Compliance with Sarbanes-Oxley Act. Vendor shall maintain, at Microsoft’s
cost, any documentation required and specified by Microsoft in connection with
the United States Sarbanes-Oxley Act of 2002.

13) PUBLICITY AND MICROSOFT TRADEMARKS. **** Any permitted use of Microsoft
trademarks under this Agreement must adhere to Microsoft’s then-current brand
usage guidelines.

14) FORCE MAJEURE. If Vendor is or expects to be unable to perform Work as
required by a SOW due to a condition or cause beyond Vendor’s reasonable control
(such as natural disasters, riot, war, terrorist attack, or acts of a government
authority) for **** or more, Vendor shall immediately notify Microsoft of the
situation, via email, telephone, facsimile transmission or other means to the
Microsoft Vendor Accounting Manager identified on the cover page of the
Agreement and/or to the Microsoft business group contact for the SOW

 

    

 

Page 11

    

**** = Certain information has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.



--------------------------------------------------------------------------------

 

15) OTHER PROVISIONS.

(a) Relationship of Parties; Non-exclusivity. This Agreement is only intended to
create an independent contractor relationship between Vendor and Microsoft.
Under no circumstance shall one Party’s employees be construed to be employees
of the other Party. Vendor further agrees to be responsible for all of Vendor’s
federal and state taxes, withholding, social security, insurance and other
benefits. Upon request, Vendor shall provide Microsoft with satisfactory proof
of independent contractor status, if applicable. The parties agree that nothing
contained in this Agreement or any SOW shall be construed as creating an
exclusive relationship between the parties.

(b) Governing Law; Attorneys’ Fees. This Agreement shall be governed by the laws
of the State of **** and Vendor consents to jurisdiction and venue in the state
and federal courts sitting in ****. Vendor waives all defenses of lack of
personal jurisdiction and forum non conveniens. Process may be served on either
Party in the manner authorized to enforce by applicable law or court rule. If
either Microsoft or Vendor employs attorneys to enforce any rights arising out
of or relating to this Agreement, the prevailing Party shall be entitled to
recover its costs, including reasonable attorneys’ fees.

(c) No Inadvertent Waiver. Failure of any Party to exercise its rights under
this Agreement shall not be construed as a waiver thereof and shall not prevent
said Party from thereafter enforcing strict compliance with any of the terms
thereof.

(d) Binding Nature. This Agreement shall inure to and bind all successors,
assigns, receivers and trustees of the respective parties hereto.

(e) No Assignment. Each Party acknowledges and covenants that it shall not sell,
assign, transfer, pledge or encumber any of its rights or delegate any of its
duties or obligations under this Agreement (by actual assignment or by operation
of law, including without limitation through a merger, acquisition,
consolidation, exchange of shares, or sale or other disposition of assets,
including disposition on dissolution), without the prior written consent of the
other Party, which consent shall not be unreasonably withheld. Notwithstanding
anything to the contrary herein, Microsoft may assign this Agreement to any of
its subsidiaries.

(f) Severability. If any court or governmental authority should determine that
any clause or provision contained herein are improper, unenforceable or violates
any rule, regulation, policy or statute, then that provision shall be enforced
to the maximum extent permissible so as to effect the intent of the parties, and
to the extent such provision or provisions shall be reformed without further
action by the parties hereto and only to the extent necessary to make such
provision or provisions valid and enforceable when applied to such particular
facts and circumstances and the remainder of this Agreement shall continue in
full force and effect.

(g) Amendment. This Agreement may be amended only in written agreement signed by
all parties, except that Microsoft reserves the right to unilaterally modify
Exhibit D: Additional Vendor Obligations and its physical and information
security policies as it deems necessary from time to time and Vendor agrees to
comply with all such modifications.

(h) Existing Statements of Work. As of the Effective Date of this Agreement, any
outstanding services or SOWs provided under an expired or pre-existing Vendor
Services Agreement, executed between the parties, shall be governed by the terms
and conditions of this Agreement and shall supersede and replace any such
expired or pre-existing agreements.

(i) Microsoft Corporation and Affiliates – Third Party Beneficiaries. Vendor
acknowledges and agrees that the benefit of certain of the Clauses of this
Agreement are expressed to be not only for the benefit of Microsoft but also for
the benefit of Microsoft Corporation, Affiliates of

 

    

 

Page 12

    

**** = Certain information has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.



--------------------------------------------------------------------------------

Microsoft Corporation and/or licensors of Microsoft Corporation. Vendor
acknowledges that each and any of the foregoing shall be entitled in its or
their own right to require by Vendor the due performance of each such provision
as aforesaid and to this end, that Microsoft is entering into this Agreement not
only in its own right, but also as an agent and trustee for each of Microsoft
Corporation, its Affiliates and/or licensors of Microsoft Corporation, provided
always that any action to enforce the rights or privileges of such parties under
or in connection with this Agreement or the Services (other than for an
injunction, temporary restraining order or other similar equitable relief
required to enforce the terms of this Agreement, or to preserve the rights of
such party in accordance with applicable statutory or equivalent limitation
periods) shall be instituted and prosecuted by Microsoft on their behalf.

(j) Compliance with Laws. Both Parties shall comply with all federal, state,
country and local laws, order, rules, ordinances, regulations and codes,
including but not limited to those related to privacy and data

 

16) ADDENDUMS AND EXHIBITS.

The following addendums and exhibits, as amended from time to time, are
incorporated into this Agreement by reference:

Addendum for the Provision of Contact Center Services

Exhibit A: Statement(s) of Work

Exhibit B: Microsoft Corporation Non-Disclosure Agreement

Exhibit C: Business Continuity Management (BCM) Framework

Exhibit D: Additional Vendor Obligations

17)   ENTIRE AGREEMENT. This Agreement contains the entire agreement between the
parties with respect to the subject matter hereof and supersedes all oral
understandings, representations, prior discussions and preliminary agreements.
Any representations, warranties, promise or conditions not expressly contained
in this Agreement shall not be binding upon the parties. This agreement does not
constitute an offer by Microsoft and it shall not be effective until signed by
both parties.

 

    

 

Page 13

    

**** = Certain information has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.



--------------------------------------------------------------------------------

 

ADDENDUM FOR THE PROVISION OF CONTACT CENTER SERVICES

This Addendum for the Provision of Contact Center Services (“Addendum”) is made
pursuant to the Vendor Services Agreement by and between Microsoft Corporation
and Rainmaker Systems, Inc. (the “Agreement”). The terms of this Addendum are
incorporated into the Agreement by this reference. Any terms not otherwise
defined herein will assume the meanings set forth in the Agreement.

 

1) FACILITIES.

****

 

2) BUSINESS CONTINUITY MANAGEMENT.

****

 

3) TRAINING.

****

 

4) SECURITY OBLIGATIONS

****

 

5) ONSITE INSPECTION

****

 

6) LICENSE GRANTS

****

 

 

Contact Center Addendum (v2.8_2008)

DealPoint Entry ID [enter number]

  

 

Page 1

    

**** = Certain information has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.



--------------------------------------------------------------------------------

 

EXHIBIT A: STATEMENT OF WORK:

(to be incorporated individually under separate cover)

 

 

Exhibit Page 1

**** = Certain information has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.



--------------------------------------------------------------------------------

 

EXHIBIT B: MICROSOFT CORPORATION NON-DISCLOSURE AGREEMENT

LOGO [g114680g16a79.jpg]

Non-Disclosure Agreement

This Non-Disclosure Agreement (“agreement”) is between the parties signing
below. “We,” “us” and “our” refer to both of the parties signing below and our
respective affiliates.

 

COMPANY AND ITS AFFILIATES or

INDIVIDUAL: Rainmaker Systems

  

MICROSOFT CORPORATION

AND ITS AFFILIATES

Address: 8701 N Mopac

  

One Microsoft Way

Austin

TX 78759

  

Redmond, WA 98052-6399

 

USA

USA

  

Sign:

        

LOGO [g114680g81z41.jpg]

  

LOGO [g114680g69o60.jpg]

Print Name: Rick Cassizzi

 

  

Mary E. Snapp

Print Title: Controller

 

  

Corporate Vice President, Deputy General Counsel

Signature Date: 5.19.08

 

  

05/19/2008

1. The purpose of this agreement. This agreement allows us to disclose
confidential information to each other, to our own affiliates and to the other’s
affiliates, under the following terms. An “affiliate” is any legal entity that
one of us owns, that owns one of us or that is under common control with one of
us. “Control” and “own” mean possessing a 50% or greater interest in entity or
the right to direct the management of the entity.

 

2. Confidential Information.

 

  a. What is included. “Confidential Information” is non-public information,
know-how and trade secrets in any form that:

 

  •  

Are designated as “confidential”; or

 

  •  

A reasonable person knows or reasonably should understand to be confidential.

 

  b. What is not included. The following types of information, however marked,
are not confidential information. Information that:

 

  •  

Is, or becomes, publicly available without a breach of this agreement;

 

  •  

Was lawfully known to the receiver of the information without an obligation to
keep it confidential;

 

 

Microsoft filing instruction: after both parties sign and date this Agreement,
Your customer should retain one original for their files and return the other to
you. Then, address the second original to:

  

NDA, CRM 124/Records

Microsoft Corporation

1 Microsoft Way

Redmond, WA 98052-6399

   LOGO [g114680g53s12.jpg]       JEAID: 133205      

 

 

Exhibit Page 2

**** = Certain information has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.



--------------------------------------------------------------------------------

 

  •  

Is received from another source who can disclose it lawfully and without an
obligation to keep it confidential;

 

  •  

Is independently developed; or

 

  •  

Is a comment or suggestion one of us volunteers about the other’s business,
products or services.

 

3. Treatment of confidential information.

 

  a. In general. Subject to the other terms of this agreement, each of us
agrees:

 

  •  

We will not disclose the other’s confidential information to third parties; and

 

  •  

We will use and disclose the other’s confidential information only for purposes
of our business relationship with each other.

 

  b. Security precautions. Each of us agrees:

 

  •  

To take reasonable steps to protect the other’s confidential information. These
steps must be at least as protective as those we take to protect our own
confidential information;

 

  •  

To notify the other promptly upon discovery of any unauthorized use or
disclosure of confidential information; and

 

  •  

To cooperate with the other to help regain control of the confidential
information and prevent further unauthorized use or disclosure of it.

 

  c. Sharing confidential information with affiliates and representatives.

 

  •  

A “representative” is an employee, contractor, advisor or consultant of one of
us or one of our respective affiliates.

 

  •  

Each of us may disclose the other’s confidential information to our
representatives (who may then disclose that confidential information to other of
our representatives) only if those representatives have a need to know about it
for purposes of our business relationship with each other. Before doing so, each
of us must:

 

  •  

ensure that affiliates and representatives are required to protect the
confidential information on terms consistent with this agreement; and

 

  •  

accept responsibility for each representative’s use of confidential information.

 

  •  

Neither of us is required to restrict work assignments of representatives who
have had access to confidential information. Neither of us can control the
incoming information the other will disclose to us in the course of working
together, or what our representatives will remember, even without notes or other
aids. We agree that use of information in representatives’ unaided memories in
the development or deployment of our respective products or services does not
create liability under this agreement or trade secret law, and we agree to limit
what we disclose to the other accordingly.

 

  d. Disclosing confidential information if required to by law. Each of us may
disclose the other’s confidential information if required to comply with a court
order or other government demand that has the force of law. Before doing so,
each of us must seek the highest level of protection available and, when
possible, give the other enough prior notice to provide a reasonable chance to
seek a protective order.

LOGO [g114680g53s12.jpg]

 

 

Exhibit Page 3

**** = Certain information has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.



--------------------------------------------------------------------------------

 

4. Length of confidential information obligations.

 

  a. Termination. This agreement continues in effect until one of us terminates
it. Either of us may terminate this agreement for any reason by providing the
other with 30 days’ advance written notice. Termination of this agreement will
not change any of the rights and duties made while this agreement is in effect.

 

  b. No other use or disclosure of confidential information. Except as permitted
above, neither of us will use or disclose the other’s confidential information
for five years after we receive it. The five-year time period does not apply if
applicable law requires a longer period.

 

5. General rights and obligations.

 

  a. Law that applies; jurisdiction and venue. The laws of the State of
Washington govern this agreement. If federal jurisdiction exists, we each
consent to exclusive jurisdiction and venue in the federal courts in King
County, Washington. If not, we each consent to exclusive jurisdiction and venue
in the superior court of King county, Washington.

 

  b. Compliance with law. Each of us will comply with all export laws that apply
to confidential information.

 

  c. Waiver. Any delay or failure of either of us to exercise a right or remedy
will not result in a waiver of that, or any other, right or remedy.

 

  d. Money damages insufficient. Each of us acknowledges that money damages may
not be sufficient compensation for a breach of this agreement. Each of us agrees
that the other may seek court orders to stop confidential information from
becoming public in breach of this agreement.

 

  e. Attorneys’ fees. In any dispute relating to this agreement the prevailing
party will be entitled to recover reasonable attorneys’ fees and costs.

 

  f. Transfers of this agreement. If one of us transfers this agreement, we will
not disclose the other’s confidential information to the transferee without the
other’s consent.

 

  g. Enforceability. If any provision of this agreement is unenforceable, the
parties (or, if we cannot agree, a court) will revise it so that it can be
enforced. Even if no revision is possible, the rest of this agreement will
remain in place.

 

  h. Entire agreement. This agreement does not grant any implied intellectual
property licenses to confidential information, except as stated above. We may
have contracts with each other covering other specific aspects of our
relationship (“other contracts”). The other contract may include commitments
about confidential information, either within it or by referencing another
non-disclosure agreement. If so, those obligations remain in place for purposes
of that other contract. With this exception, this is the entire agreement
between us regarding confidential information. It replaces all other agreements
and understanding regarding confidential information. We can only change this
agreement with a signed document that states that is changing this agreement.

LOGO [g114680g53s12.jpg]

 

 

Exhibit Page 4

**** = Certain information has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.



--------------------------------------------------------------------------------

 

EXHIBIT C: BUSINESS CONTINUITY MANAGEMENT (BCM) FRAMEWORK

(to be provided under separate cover)

 

 

Exhibit Page 5

**** = Certain information has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.



--------------------------------------------------------------------------------

 

EXHIBIT D: ADDITIONAL VENDOR OBLIGATIONS

 

 

Article 1: Vendor Code of Conduct

Article 2: Insurance Requirements

Article 3: Microsoft Pre-Placement Policy

Article 4: Vendor Subcontractor Obligations

Article 5: Microsoft Travel Policy

 

 

****

 

 

Exhibit Page 6

**** = Certain information has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.